Citation Nr: 1637223	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected residuals of a great left toe implant, currently evaluated as 30 disabling.  

2.  Entitlement to increased evaluations for service-connected right metatarsophalangeal and right foot osteoarthritis (right toe disability), evaluated as 20 percent disabling prior to January 31, 2012, and 30 percent disabling on and after May 31, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected bone graft scar of the right hip.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1980 to December 1981 and prior periods of active duty for training from May 1975 to August 1975 and December 1978 to June 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2013 rating decision, the RO assigned a total temporary rating for the Veteran's right toe disability effective January 31, 2012 and then increased the rating to 30 percent, effective May 31, 2012.  As that increase did not represent the maximum available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left toe disability has not been manifested by actual loss of use of the left foot.
2.  The Veteran's right great toe disability has been manifested by severe residuals of a foot injury, but not actual loss of use of the right foot throughout the entire appeal period.

3.  The Veteran's right iliac crest scar is not located on the head, face, or neck, does not cause limited motion, and is less than 6 square inches in size.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals of a left toe implant disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

2.  Throughout the entire appeal period, the criteria for a disability rating in excess of 30 percent, but no higher, for a right great toe disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for a right iliac crest scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 (2008).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in October 2008 and September 2009.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the Veteran underwent VA examinations in January 2009 and June 2015 for his bilateral toe disabilities and in March 2009 and June 2015 for his right hip scar.  As a whole, the VA examiners reviewed the Veteran's claims folder, considered his complaints, conducted appropriate physical examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims, as together they addressed the Veteran's symptoms in relation to the rating criteria.  It appears that all obtainable evidence identified by the Veteran, relative to his claims, has been obtained and neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In February 2014, the Board remanded this matter to obtain records of treatment from the Gainesville VAMC, notice regarding TDIU, and VA examinations for the Veteran's disabilities.  Examinations were obtained in 2015.  A June 2014 letter was sent regarding TDIU.  VA records were obtained in June 2015 and associated with the claims file.  Review of the record shows that there has been substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran was afforded the opportunity to schedule a Board hearing and did such, but failed to appear and rescheduled such hearing so many times that the Board considered the Veteran's request withdrawn.  

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4 . Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.   


Bilateral Toe Disabilities 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran has been assigned a 30 percent rating for his service-connected residuals of a great left toe implant pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other foot injuries).  Also, he is assigned 20 percent rating for his right great toe disability prior to January 31, 2012 and 30 percent from May 31, 2012 under Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling. 

The terms "slight," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Effective October 1, 2006, the Veteran was granted a 30 percent rating for his left toe disability.  Effective May 17, 2006, a 20 percent evaluation was assigned for the right toe disability until January 2012.  From January 31, 2012 to May 2012 the Veteran was assigned a temporary 100 percent evaluation, and from May 31, 2012 a 30 percent rating was assigned.  The Veteran filed a claim for an increase in his rating disability for his left toe implant and his right toe disability in September 2008, and thereafter perfected his appeal.  

After such claims, the Veteran sought treatment for his disabilities of the bilateral toes at the Gainesville VAMC, specifically in 2008 and 2009.  See VBMS CAPRI Records with receipt date of 6/18/15.  Generally, during this time period the Veteran reported experiencing pain in both his feet.  

The Veteran was afforded a January 2009 VA examination for his feet.  At that examination the Veteran reported severe pain in his left foot which was aggravated by walking, standing and cold weather.  He complained of pain, associated weakness, fatigability, stiffness and swelling.  He denied heat or redness but stated on a scale of 1-10 the pain was a 10/10.  He had daily flare ups with activity and he complained of balance problems because of his foot pain.  He denied use of corrective devices and he did not report use of a cane or a brace.  The Veteran reported that he was able to do household chores with significant difficulty.  Upon examination, the examiner found that the Veteran's alignment of the left great toe was normal and there was fusion of the left great toe.  There was a bunion noted on the left fifth metatarsal and the area was tender to palpation.  The Veteran had exquisite tenderness at the first metatarsophalangeal joint.  X-rays of the left foot revealed moderate osteoarthritic changes in the first metatarsal joint.  The Veteran was diagnosed with residuals of his bunionectomy of the left foot.  The gait was antalgic.

Regarding his right foot, at the January 2009 examination the Veteran noted experiencing right foot pain for the past couple of years.  He attributed such pain to shifting most of his weight onto his right foot because of his left foot problems.  The pain was aggravated by walking, standing and cold weather.  He reported stiffness, weakness and fatigue.  He denied heat, redness or swelling and pain reported on the left foot was approximately rated as a 5-6/10.  He denied flare ups.  Upon examination of the right foot the examiner found bunions noted to the first and fifth toes and further noted that such areas were very tender to palpation.  The Veteran's gait was noted to be antalgic with no significant abnormal shoe wear pattern on his tennis sneakers.  The Veteran was diagnosed with right foot bunion.  

In June and July 2009 VA records, the Veteran reported foot pain.  He stated that at end of his day working at a motorcycle detailer, he couldn't walk, play with daughter, or run.  He took Tylenol, which didn't help.  Examination showed painful palpation of the big toes.  He was developing painful bunions.  X-rays showed degenerative changes of the bilateral feet.  The Veteran's gait was normal.  The assessment was marked foot deformity.  In April 2010, the Veteran visited the Gainesville VAMC noting that both of his feet had been bothering him for two days.  He noted a history of 11 surgeries to the left foot and was informed that nothing further could be done for them.  He stated that his right foot was also bothering him and noted that pain medications were not helping.  In June 2010 the Veteran sought more treatment, claiming that the pain in his feet was unremitting and caused depression.  In September 2010 the Veteran noted continued left foot pain especially, described as an aching pain with an intensity level of 5/10.  He noted that the pain was of constant duration.  In October 2010 the Veteran visited the Community Based Outpatient Clinic (CBOC) in Ocala, Florida.  At that visit the Veteran reported having had continued foot pain, throbbing in nature, not associated with weight bearing and with no relieving factors.  In December 2011 the Veteran visited the Gainesville VAMC reporting that he experienced pain in his big right toe and right ankle.  He noted that he had toe joint stiffness that was getting over and hurting more, and that he favored the right foot because of all his surgeries on the left foot.  He noted that he was on his feet 8 hours of the day and that he took Tylenol for relief but that it didn't help much.  In January 2012 the Veteran visited the Lake City VAMC noting that he had pain in his right great toe.  He reported that the pain was causing him to limp at work and that he had difficulty standing on his feet.  He had started favoring the right foot because of his left foot pain.  Upon examination at the VAMC visit, the examining professional found no gross deformity of the foot or ankle.  He found a small hyperostosis over the dorsal right first metatarsal joint with exquisite pain on palpation.  The Veteran was notified about a surgical plan for the right metatarsophalangeal joint.  

In January 2012 the Veteran received surgery on his right foot, specifically for fusion of the first metatarsal phalangeal joint.  Upon the operation the Veteran's spurring of the right foot was removed and a guidewire was placed in the first metatarsal, screws were inserted across the metatarsal joints and bone grafting was completed.  The Veteran's operation report notes that the operation was completed in a satisfactory manner. 

The Veteran sought further treatment from various VAMC institutions in 2012 after his surgery.  In February 2012 he was seen at the Lake City VAMC for a follow up of his surgery, at which point the examiner examined the Veteran's surgical wound.  The Veteran reported that his pain on average after the surgery had been a 10/10, that he had been sedentary and using ice during his recovery.  In March 2012 the Veteran scheduled another follow up visit and inspection of the right foot showed excellent alignment, no motion at the right first metatarsophalangeal joint and there was excellent fusion at the site.  There was no noted pain on palpation.  The Veteran was 6 weeks post-surgery and arrived on crutches.  In April 2012 the Gainesville VAMC made report of foot pain as reported by the Veteran's wife over the telephone, but no notation of severity was made.  In a May 2012 VA record, the Veteran reported continued pain to the right foot under the metatarsophalangeal joint.  He also reported intermittent swelling.  He reported he could not do his previous job because he could not bend at the toes to squat or get up once on the ground.  He can only do yard work for about 30 minutes without a break.  Examination showed the Veteran was ambulatory although he walked slowly.  The right foot hallux was in excellent alignment.  There was no pain upon palpation, swelling, cyanosis, erythema, or sings of infection.  There was tenderness with palpation under the sesamoids.  

Thereafter, in June 2015 the Veteran was afforded another VA examination.  At that examination, the Veteran reported pain in his bilateral toes finding that both toes were very painful every two to three days during flare ups.  The Veteran reported that flare ups impacted the function of his feet, but that taking over the counter medication and soaking in hot tubs sometimes helped.  The examiner noted no pain upon examination of either foot.  Furthermore, there was no sign of pain, weakness, fatigability or incoordination that significantly limited the functional ability of the feet during flare ups.  The examiner also fund that due to the right and left foot disabilities, there was not functional impairment of an extremity such that no effective unction remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not note any use of assistive devices for his foot disabilities.  The examiner noted that imaging studies had been performed of the bilateral feet and that the results showed degenerative arthritis of both feet.  The examiner further noted that the Veteran's disability of the feet limited his ability to perform certain occupational tasks.  Specifically, the Veteran reported that he had foot pain for several years but he learned to live with it by using extra wide shoes.  He noted he was unable to wear boots anymore, as they hurt his feet.  Regarding his employment history, the Veteran noted that he did construction on and off after the military and had to change jobs after his foot surgeries.  He noted he then worked at Harley Davidson for three years working in paint and body.  He noted it was hard to find a desk job, and that his feet began bothering him more and it was difficult to be on them all day.  The examiner found there was no flatfeet, Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, pes cavus.  

Regarding the Veteran's left toe disability, the Board finds that an increased evaluation is not warranted.  The lay and medical evidence indicate that the Veteran's left toe disability is severe, but does not most nearly approximate loss of use of the foot, even when considering additional functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995).  During the Veteran's VA treatment for his bilateral feet from 2008-2012 the Veteran generally reported experiencing pain in both feet.  The Veteran had already had 11 surgeries on his left foot, so there was little that VA could further do to help him with the aching pain.  At the January 2009 VA examination, the Veteran reported pain of 10/10, balance problems, and weakness, fatigability, stiffness and swelling.  He was able to do household chores with significant difficulty and his gait was antalgic but he denied the use of a case or brace.  In June 2009 and July 2009 VA records, the Veteran reported difficulty at the end of his work day walking, playing with his daughter, or running, but he remained able to work.  In December 2011 VA records, he reported that he was on his feet 8 hours of the day and that he took Tylenol for relief but that it didn't help much.  The Veteran did utilize crutches after his right toe surgery in 2012.  AT the June 2015 VA examination, the Veteran reported flare-ups, again denied the use of assistive devices.  The examiner found there was not functional impairment of an extremity such that no effective unction remains other than that which would be equally well served by an amputation with prosthesis.  Although the examiner noted that the disability of the feet limited his ability to perform certain occupational tasks, he remained able to ambulate.  Thus, although the evidence clearly demonstrate significant left toe disability, it does not demonstrate actual loss of use of the foot as he remains able to ambulate, conduct household chores with difficulty, and did not require the use of assistive devices.  The Board finds that regarding the Veteran's left toe, the symptoms associated are best described as severe, but without causing loss of use of the actual foot.  Thus, a rating in excess of 30 percent is not warranted.  

Regarding the Veteran's right foot disability, the Board finds that a 30 percent evaluation, but no higher, is warranted throughout the entire appeal period.  Prior to January 31, 2012, the symptoms associated with the Veteran's right foot disability are best described as moderately severe, but do not appear significantly different than those reported after that date.  Accordingly, and resolving all doubt in favor of the Veteran, the Board assigns a 30 percent evaluation prior to January 31, 2012.  For the entire appeal period, however, an evaluation in excess of 30 percent is not warranted.  VA treatment records between 2008 and 2012 and the January 2009 VA examination do not show actual loss of use of right foot.  The Veteran consistently complained of throbbing and aching right foot pain that caused him difficulty standing for long periods.  Furthermore, at the Veteran's January 2009 examination, he reported right foot pain for a couple of years, aggravated by standing and the weather.  The Veteran's gait was noted to be antalgic.  At the 2015 VA examination, the Veteran reported that despite constant pain in his bilateral feet, he was able to manage the pain with extra wide shoes.  Although he did note that the flare-ups he experienced affected the overall functioning of his feet, he noted that he experienced some relief through medication and soaking in hot tubs.  Upon examination, the Board specifically takes note that the examiner did not find pain, weakness, fatigability, or other signs of significantly limited functional ability of the feet, even during flare ups.  The Veteran further denied the necessity of any assistive devices throughout the time period.  Therefore, the Board finds based on these reports and examination findings that the Veteran's right toe disability does not warrant a rating of 40 percent, which is warranted if there is actual loss of the use of the foot.

The Board has considered other potentially applicable diagnostic codes with regard to each foot disability, but does not find any that assist the Veteran in this case.  No evaluations in excess of 30 percent are assigned for malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, metatarsalgia, hallux valgus, or hammer toe.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 5282, 5283 (2015).  Additionally, the 2015 VA examiner found that there were no flatfeet or pes cavus, so these diagnostic codes do not warrant increased evaluations.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 (2015).  In this case, the Board finds that the residuals of the left and right big toes are appropriately evaluated under Diagnostic Code 5284 for other foot injuries.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered the Veteran's lay statements, and acknowledges that the Veteran is competent to report his observations with regard to his left and right toes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In that regard, the Board finds his statements consistent with the ratings assigned, and to the extent he argues his symptoms are more severe, his statements must be weighed against the other competent evidence of record.  Here, the Board finds that as the Veteran does not have any medical training, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general (competent and credible) lay assertions regarding the severity of his bilateral big toe disabilities.

The record also raises the issue of whether a separate evaluation is warranted for the Veteran's scars associated with his bilateral toe surgeries for the periods on appeal.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Diagnostic Code 7804 provides that one or two painful or unstable scars warrants a 10 percent evaluation, three of four scars that are unstable or painful warrants a 20 percent evaluation, and five or more scars that are unstable or painful warrants a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  The Board notes that in June 2015 the Veteran was afforded a VA examination for his scars associated with his service connected disabilities, and at that time the examiner stated that the Veteran's toe scars were neither unstable nor painful and they did not have a total area greater than 39 square centimeters.  In addition, the other evidence of record does not show evidence of other findings or abnormalities due to these scars, to include any reports of pain or other related symptoms. On review, the Board finds that an assignment of a separate evaluation(s) for the scars are not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 30 percent is warranted for the Veteran's residuals of a great left toe implant and that a rating in excess of 20 percent for a right great toe disability prior to January 31, 2012, and 30 percent from May 31, 2012 is warranted for the Veteran's right great toe disability.

Right Iliac Crest Disability

The Veteran filed an August 2008 claim for service connection for residuals of a bone graft of his right iliac crest.  Pursuant to an April 2009 rating decision, service connection was awarded and the Veteran is currently assigned a 10 percent evaluation for a scar related to his right iliac crest disability, pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, effective from August 21, 2008.  In August 2009 the Veteran filed a notice of disagreement to the initial rating and perfected an appeal as to the issue.

Initially, the rating criteria for scars were amended, effective October 23, 2008; however, the amendments only apply to claims filed on or after that date, or when a claimant specifically requests consideration under the amended criteria.  Here, the Veteran filed his original claim on appeal in August 2008 and has not requested consideration under the revised criteria.  Accordingly, the pre-amendment criteria will be used.

The Veteran's scar is assigned a 10 percent evaluation under Diagnostic Code 7804, which assigns a maximum 10 percent for superficial scars, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

The Veteran has received considerable VA treatment for his disabilities, but the treatment records do not discuss the right iliac crest scar, and therefore the records are in general not relevant to the Veteran's increased rating claim for his scar that is currently on appeal. 

The January 2009 VA examination for his right hip disability shows that the Veteran has a surgical scar overlying the right iliac crest as a result of his right hip bone graft.  In March 2009 the Veteran was afforded a VA examination specifically for the scar of his right iliac crest.  The examiner noted that the scar originated in the early 1990s at the time of the Veteran's bone graft.  The examiner further noted that the Veteran had no noted pain or skin breakdown.  Upon physical examination the examiner noted that the width of the scar was .4 centimeters and the length was 5.5 centimeters.  There was pain on palpation and adherence to underlying tissue, but the pain did not result in limitation of motion or loss of function.  The scar was not noted to be unstable, elevated, depressed or associated with any underlying tissue loss.  The texture of the scarred area was noted as being normal but the scar was hyperpigmented.  

In June 2015 the Veteran was afforded another VA examination for his scar of his right hip.  The examiner noted that the Veteran's scar had remained stable for several years with no current issues.  The examiner noted that the Veteran's scars were not painful or unstable.  The scar was measured as being 6 centimeters long.  The scar was not noted to have resulted in any disfigurement of the Veteran's head face or neck, or to be associated with any nerve damage or other pertinent physical findings or complication.  The examiner further concluded that the Veteran's scars did not preclude his employment duties.  

Initially, the Board notes that Diagnostic Code 7804 does not provide for an evaluation in excess of 10 percent.  Accordingly, an increased evaluation under this code is not possible.  

Increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But evaluations in excess of 10 percent are not warranted for superficial scars not of the head, face, or neck that do not cause limited motion or superficial scars that are unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2008).  Additionally, the scar is not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Finally, the March 2009 VA examiner found the Veteran's scar did not cause limited motion and was less than 6 square inches.  The 2015 VA examiner also found the scar was less than 6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

For the above reasons, a rating in excess of 10 percent for the Veteran's right iliac crest scar is not warranted.  The Board therefore finds that the claim for an increased rating must be denied.  

Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's bilateral toe and right hip scar, are contemplated by the schedular criteria.  Those criteria expressly consider the Veteran's scar size, scar location, pain, and functional effects of the scar, to include whether it causes limited motion.  The criterial also expressly contemplate all functional effects of the Veteran's feet of the service-connected toe disabilities, to include limitation of motion, pain, and loss of actual use.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities and scar under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record otherwise has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).



ORDER

Entitlement to a rating in excess of 30 percent for the residuals of a great left toe implant is denied.

Entitlement to a 30 percent evaluation, but no higher, for a right great toe disability is granted for the entire appeal period.

Entitlement to an initial rating in excess of 10 percent for a bone graft scar of the right hip is denied.


REMAND

Regarding the issue of entitlement to TDIU, the Board finds that remand is necessary to obtain an opinion on the functional effects of the Veteran's service-connected disabilities on his employability.

In April 2012, the Veteran submitted an informal claim for TDIU, noting that he was unable to work due to his service connected left and right toe disabilities.  In July 2014, he re-submitted a formal claim for TDIU, and such was denied in a June 2015 rating decision.  The Veteran submitted a notice of disagreement to that rating decision and perfected an appeal as to the matter.  According to his formal claim for TDIU, the Veteran stopped working in January 2011.

The Veteran is presently service connected for residuals of a left toe implant at 30 percent, osteoarthritis of the right metatarsophalangeal of the right foot at 30 percent and a scar of the right iliac crest at 10 percent.  His combined rating is 60 percent from May 31, 2012 onward; prior to that, his combined rating was 100 percent from January 31, 2012 to May 31, 2012.  Prior to January 31, 2012, the Veteran's combined rating was 60 percent.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, at least one disability shall be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16 (b).

The Board notes that although the Veteran's disability ratings do not meet the schedular criteria, he has submitted statements regarding his inability to find work which he claims is the result of his service connected disabilities.  Specifically, in his June 2015 VA examination for the Veteran's bilateral feet he reported that he was unable to stand on his feet for long periods of time, and that resulted in an inability to perform labor intensive work.  The Veteran further reported that he had difficulty finding sedentary work, as he was trained and had a history only in mechanical work which primarily involves physical labor.  In light of the foregoing evidence which suggests that the Veteran is precluded from obtaining substantial and gainful employment due to his service-connected toe disabilities, the Board directs the AOJ to refer the matter to the Director of Compensation Service.  38 C.F.R. § 4.16(b) (2015).  Moreover, prior to referral of the Veteran's TDIU claim to the Director of Compensation and Pension Service, the Board finds that the Veteran should be provided a VA social and industrial examination in order to clarify the Veteran's current education, employment history, and social and industrial capacity.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all the above development has been completed, provide the Veteran a VA social and industrial survey.  The examiner must review the claims file.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete explanation for any opinions expressed.  

The examiner shall be notified that the Veteran's service-connected disabilities are as follows: residuals of a left great toe implant, osteoarthritis of the right metatarsophalangeal of the right foot, and a right hip scar.  

4.  Refer the Veteran's claim for the grant of entitlement to a TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


